In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0814V
                                          UNPUBLISHED


    PETE HEFFRON,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: November 10, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Daniel Levinson, Levinson Stockton LLP, Solana Beach, CA, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On January 28, 2021, Pete Heffron filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) as a
result of an influenza (“flu”) vaccine administered to him on October 7, 2019. ECF 14 at
1. The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 2, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his GBS. On November 9, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$177,365.57,3 representing $157,500.00 for pain and suffering, $11,983.24 for actual
unreimbursable expenses, and $7,882.33 for lost earnings. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $177,365.57, representing $157,500.00 for pain and suffering,
$11,983.24 for actual expenses, and $7,882.33 for lost wages in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  In one Proffer entry, the total is listed to be $177,365.77. Proffer at 2. However, this entry is clearly a
simple error. The Proffer also lists the correct total, $177,365.57, and the individual amounts show this to
be the correct total. Id. at 1-2.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                     2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
 PETE HEFFRON,                                       )
                                                     )
                  Petitioner,                        )
                                                     )    No. 21-814V
 v.                                                  )    Chief Special Master Corcoran
                                                     )    ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                  Respondent.                        )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On January 28, 2021, Pete Heffron (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that he suffered Guillain-Barre syndrome (“GBS”), as defined in the Vaccine

Injury Table, following administration of an influenza vaccine he received on October 9, 2019.

Petition at 1. On September 2, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act for a GBS Table injury. ECF No. 21. On the same date, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF

No. 22.

Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $157,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Actual, Unreimbursable Expenses

       Respondent proffers that petitioner should be awarded $11,983.24 in actual

unreimbursable expenses. See 42 U.S.C. § 300aa-15(a)(1).

       C.      Lost Earnings

       Respondent proffers that petitioner should be awarded $7,882.33 in lost earnings. See 42

U.S.C. § 300aa-15(a)(3)(A).

       This amounts represent all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $177,365.57, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Pete Heffron:                                $177,365.77

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                          ALEXIS B. BABCOCK
                          Acting Deputy Director
                          Torts Branch, Civil Division

                          /s/ Mollie D. Gorney
                          MOLLIE D. GORNEY
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-4029


DATED: November 9, 2021




                             3